Citation Nr: 0001786	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-01 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for squamous cell 
carcinoma metastatic to the left neck and multiple nodular 
goiter claimed as secondary to service-connected bilateral, 
suppurative otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for irritable colon and shrapnel wound, 
low back pain, and also for squamous cell carcinoma, claimed 
as secondary to service-connected bilateral, suppurative 
otitis media.  

The record reflects that following the certification of the 
veteran's appeal to the Board for appellate review the 
veteran has submitted additional evidence on multiple 
occasions.  

Under the applicable regulations, an appellant and his or her 
accredited representative must submit any additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board. 38 C.F.R. § 20.1304(a) 
(1999).  Following the 90 day period, evidence which is 
submitted by an appellant will not accepted by the Board 
except when the appellant demonstrates on written motion that 
there was good cause for the delay. 38 C.F.R. 
§ 20.1304(b)(1999).  Any pertinent evidence which is accepted 
must be referred to the RO for review and preparation of an 
SSOC unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral. 38 C.F.R. § 20.1304(b)(2) and (c) (1999).  When 
good cause is not shown, the additional evidence will be 
referred to the RO on completion of the Board's action on the 
pending appeal without action by the Board concerning the 
additional evidence.  Any additional evidence so referred may 
be treated by the RO as a basis for a reopened claim, if 
appropriate. 38 C.F.R. § 20.1304(b)(1) (1999).

In the instant case, the veteran was notified by letter dated 
February 2, 1999, that his appeal was being certified and 
transferred to the Board for appellate review, and he was 
advised of the time limit to submit new evidence directly to 
the Board rather than to the RO.  The Board received a total 
of four submissions from the veteran after certification.  
On, March 31, 1999, the Board received a VA treatment record 
dated in January 1999 and two comrade statements from the 
veteran with a waiver of initial consideration by the RO.  On 
April 27, 1999, the Board received an additional comrade 
statement with a waiver of RO consideration.  A duplicate 
copy of that statement was received on April 28, 1999.  In 
August 1999, the Board received three more comrade statements 
and a private medical report dated in April 1999, without a 
waiver of RO consideration or a motion for good cause for 
delayed submission.  Pursuant to 38 C.F.R. § 20.1304 (1999), 
only the evidence received in March and April 1999 was 
submitted in a timely manner, and may be considered by the 
Board because the veteran has waived prior RO review.  As 
neither the veteran nor his accredited representative has 
made a written motion for good cause for the delay, with 
regard to the evidence received in August 1999, the Board 
cannot accept that evidence; therefore, it will no longer be 
discussed herein, but will be referred to the RO on 
completion of the Board's review. 38 C.F.R. § 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  The record is devoid of competent evidence of an injury 
or disease during service related to irritable bowel syndrome 
or a medical nexus between the currently diagnosed disorder 
and active service.  

2.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for irritable bowel 
syndrome.

3.  The record is devoid of competent evidence of a medical 
nexus between squamous cell carcinoma metastatic to the left 
neck and multiple nodular goiter and service-connected 
bilateral, suppurative otitis media.

4.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for squamous cell 
carcinoma metastatic to the left neck and multiple nodular 
goiter as proximal to service-connected bilateral, 
suppurative otitis media.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for irritable bowel syndrome.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for squamous cell carcinoma metastatic to 
the left neck and multiple nodular goiter as proximal to 
service-connected bilateral, otitis media.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran was seen in 
May 1945 with a history of constant dull ache in the lower 
lumbar region of 5 years duration.  It was noted that on 
induction a transient albuminuria had been discovered and it 
had been assumed the veteran had kidney trouble.  Following 
through examination and urinalysis, both of which were 
normal, the veteran was assured that his complaint was 
functional, the result of poor postural habit.  At the time 
of his February 1946 physical examination for separation from 
service, the veteran's neck and spine were normal and no 
abnormalities of the abdomen or viscera were noted.  The only 
defect recorded was bilateral otitis externa.  

Service connection for bilateral otitis, evaluated as 
10 percent disabling, has been in effect since 1946.  The 
disability is currently characterized as chronic suppurative 
otitis media.  

The report of a VA examination conducted in March 1947 
reflects that the veteran had good erect carriage, normal 
posture and gait, and normal spinal cord, with no rheumatism.  
There were no residuals of gun shot wounds, and evaluation of 
the digestive system also was normal.  Also of record is a VA 
medical certificate dated in October 1948 which reflects the 
veteran's complaints of lower abdominal pain of several weeks 
duration, with a diagnosis of spastic colon.  

Of record are VA medical records dated in February 1996 to 
January 1997.  The veteran was seen in April 1996 with 
problems including low back pain, reportedly "after a back 
injury while serving in the Korean War."  It was recorded 
that the veteran had been taking muscle relaxants for his 
symptoms for a number of years and was getting good relief 
from his back muscle spasms with the medication.  The veteran 
also had a brace he wanted to replace.  In addition he had a 
huge mass in the left anterior neck of more than a year's 
duration.  A 30 year history of hypothyroidism was noted.  In 
July 1996 the veteran underwent barium swallow and upper 
gastrointestinal series.  Initial films of the abdomen 
revealed osteopenia.  There also was evidence of minimal 
degenerative changes in the lumbar spine.  No evidence of 
heavy metal or shrapnel foreign body was seen.  The report 
also reflected that there were no gross abnormalities in the 
stomach, the duodenal bulb and visualized proximal small 
bowel were normal.  

Still later in July 1996 left modified radical neck resection 
was accomplished.  The discharge diagnoses were squamous cell 
carcinoma, metastatic to the left neck (unknown primary), and 
multiple nodular goiter.  The discharge report also noted a 
history of chronic low back pain of 50 years duration.  When 
the veteran was hospitalized in August 1996 for complaints of 
nausea and vomiting, he gave a history of alternating 
constipation and diarrhea over the previous 20 to 30 years.  
It was felt this pattern was consistent with a diagnosis of 
irritable bowel syndrome.  

VA outpatient treatment records dated in January 1999 reflect 
treatment for decreased neck range of motion and neck/back 
pain.  The veteran reported a history of injury in 1943 when 
he fell onto his back while climbing to a gun post, landing 
on the metal deck of the ship.  The examiner noted probable 
T8 compression fracture.  Objective examination revealed the 
veteran was able independently to dress and undress and move 
on and off the examining table.  Trigger points were noted 
along the thoracic "PS" bilaterally.  The diagnosis was 
myofascial pain syndrome.  

Lay statements received in March and April 1999 reflect that 
the veteran's service comrades recall he sustained a back 
injury in a fall from a gun post onboard ship.  It was also 
reported that the ship's carpenter taped the veteran from his 
lower back to his armpits.  One comrade recalled the veteran 
slept on a piece of plywood thereafter.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).  Disability which is 
proximately due to or the result of a service connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (1999).  This 
regulation has also been interpreted by the U. S. Court of 
Appeals for Veterans Claims (Court) to apply to those 
situations where a nonservice connected disability is being 
aggravated by a service connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The record in this case reflects a current diagnosis of 
irritable bowel syndrome which satisfies the first criteria 
for a well-grounded claim.  However, service medical records 
are negative for any pertinent evidence of disease of injury 
related to the current disorder, nor has the veteran made any 
allegation that the condition was present in service.  Thus 
the record reflects no competent evidence, lay or medical, of 
the second criteria for a plausible claim.  With regard to a 
nexus to service, it is noted that following separation, 
clinical evaluation of the digestive system was normal in 
1947.  The earliest related symptoms and diagnosis of spastic 
colon, dates from October 1948, more than 2 years after the 
veteran's discharge from service.  The record is devoid of 
competent medical evidence of an etiological relationship 
between the currently diagnosed condition and any disease or 
injury noted during active service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  The veteran, who is not a medical professional is 
not competent to provide a medical opinion relating his 
irritable bowel syndrome to service.  See, Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the 
absence of competent supporting evidence the claim for 
service connection for irritable bowel syndrome is not 
plausible and must be denied as not well-grounded.

Current medical evidence reflects radiographic findings of 
minimal degenerative changes in the lumbar spine, medication 
for back muscle spasms, and a current diagnosis of myofascial 
pain syndrome related to the neck and thoracic spine.  Thus 
the first element of a well-grounded claim, medical evidence 
of disability, is satisfied.  VA medical records dated in 
1996 and 1999 also reflect the veteran's complaints of low 
back pain, which he reports has been present since an injury 
in service.  He has presented statements from his former 
service comrades to corroborate that he sustained a back 
injury in a fall during World War II.  The incident is not 
documented in service medical records, which reflect only 
back pain attributed to poor posture.  However, the testimony 
of the veteran and his comrades, which is presumed to be true 
for purposes of determining well-groundedness, satisfies the 
criteria of competent lay evidence of injury in service.  
Nevertheless, the record before the Board reflects no medical 
evidence or opinion linking any currently diagnosed back 
condition to the reported injury in service or the history of 
symptoms since that time, as is required to satisfy the 
remaining element of a plausible claim, a nexus to service.  
The reported history, which is clearly the result of 
information provided by the veteran himself and not 
clinically corroborated, does not constitute competent 
medical evidence linking the reported continuity of 
symptomatology to any currently diagnosed condition. cf. 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The question 
of an etiological nexus is a medical determination that only 
can be made by a medical professional.  As previously noted 
the veteran as a lay person is not competent to provide 
evidence of a medical relationship.  Accordingly, the claim 
for service connection for a low back disability is not 
supported by competent medical evidence to render it 
plausible. 

With regard to the issue of service connection for squamous 
cell carcinoma metastatic to the left neck and multiple 
nodular goiter, the veteran bases his claim on an alleged 
causal relationship to the service-connected disability of 
bilateral, suppurative otitis media.  A well-grounded claim 
for secondary service connection requires competent medical 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disorder.  
Jones v. Brown, 7 Vet.App. 134 (1995).  However, the record 
in this case reveals no competent medical evidence indicating 
either a direct causal relationship, or aggravation of the 
non service-connected condition by the service-connected 
disability.  The veteran as a lay person with no medical 
training is not competent to provide this evidence himself.  
Further, there is no evidence or even a claim that the 
veteran's current carcinoma was present in service, or at any 
time prior to 1996, 50 years after service, and the record 
reflects no competent evidence of a nexus to any disease or 
injury during active service.  Accordingly, the veteran has 
not presented competent evidence of a plausible claim for 
service connection on either a direct or secondary basis.


ORDER

The claims for service connection for irritable bowel 
syndrome, a back disability, and squamous cell carcinoma 
metastatic to the left neck and multiple nodular goiter 
claimed as secondary to service-connected bilateral, 
suppurative otitis media, are denied as not well-grounded.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



